            Case MDL No. 2942 Document 426 Filed 06/05/20 Page 1 of 9



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


____________________________________
IN RE: COVID-19 Business Interruption )
Protection Insurance Litigation       )                       MDL No. 2942

LH Dining L.L.C. v. Admiral Indem. Co.,
E.D. Pa., No. 2:20-cv-01869

NewChops Restaurant Comcast LLC v. Admiral Indem. Co.,
E.D. Pa. No. 2:20-cv-01949

            ADMIRAL INDEMNITY COMPANY’S OPPOSITION TO
        MOVANTS’ MOTIONS TO TRANSFER PURSUANT TO 28 U.S.C. § 1407

       Admiral Indemnity Company (“Admiral”), defendant in the two actions that form the

basis for the Initial Motion for Transfer and Coordination or Consolidation under 28 U.S.C.

§ 1407, files this Opposition opposing centralization in an MDL. Mindful of the Panel’s request

that the parties consolidate their oppositions to the extent feasible, Admiral agrees with many of

the arguments made in the response filed by Westchester Surplus Lines Insurance Co., et al.

(ECF #376). As that response makes clear, to the extent these cases involve factual issues, the

differences among them are both significant and numerous, so much so that even certain

plaintiffs oppose consolidation. See Big Onion Plaintiffs’ Opposition to Transfer Motion (ECF

#198). Not only will centralization not accomplish its statutorily-required purpose of “promoting

the just and efficient conduct” of the actions, it will have the opposite effect by imposing greater

burdens on the parties and the MDL judge, frustrating speedy and efficient adjudication of these

cases and wasting valuable resources.

       Admiral writes separately to underscore its own individual circumstances, which further

illustrate why MDL centralization is ill-advised. Of the more than 130 cases noticed for possible
            Case MDL No. 2942 Document 426 Filed 06/05/20 Page 2 of 9



inclusion in the MDL, Admiral is a defendant in only two. 1 Both suits are pending in the same

court before the same judge, and Admiral has already filed motions for judgment on the

pleadings based upon the purely legal nature of the claims.

       Transferring these two cases to a massive industry-wide MDL with over 115 other

insurers could derail an expeditious resolution of these motions, force Admiral and plaintiffs to

submit to extensive coordinated discovery or other pretrial proceedings with dozens of other

cases that have different factual issues, policies and governing state law, and exponentially

increase the costs of litigation. This would violate the very purposes of Section 1407, which

values efficiency, conservation of resources and convenience of the parties above all else. The

Panel should deny the motions.


I.     THE TWO COVID-19 SUITS AGAINST ADMIRAL

       The two suits against Admiral were filed by the same plaintiff’s counsel, contain virtually

identical allegations in the complaints, and are pending in the same court (E.D. Pa.) before the

same judge (Judge Timothy Savage). Both policyholders are restaurants, and allege that they

closed in March 2020 as a result of the Coronavirus pandemic and orders issued by the Governor

of Pennsylvania and Mayor of Philadelphia. Neither complaint alleges that the Coronavirus was

present at any time at the insured properties. To the contrary, both policyholders squarely

acknowledge that they “do[] not seek any determination of whether the Coronavirus is physically

in or at the Insured Property . . . .” LH Dining Compl. ¶ 45; NewChops Compl. ¶ 48.

       The policies in each case contain an “Exclusion of Loss Due to Virus or Bacteria” (the

“Virus Exclusion”) that provides as follows:

       1
         L.H. Dining, L.L.C. v. Admiral Indem. Co., No. 2:20-cv-01869 (E.D. Pa. filed Apr. 10,
2020); NewChops Restaurant Comcast LLC v. Admiral Indem. Co., No 2:20-cv-01949 (E.D. Pa.
filed Apr. 17, 2020).

                                                 2
            Case MDL No. 2942 Document 426 Filed 06/05/20 Page 3 of 9



               We will not pay for loss or damage caused by or resulting from
               any virus, bacteria or other microorganism that induces or is
               capable of inducing physical distress, illness or disease.

       The Virus Exclusion broadly applies to all forms and endorsements contained in the

Admiral policies, including those covering business income, extra expense or action of civil

authority, the very coverage plaintiffs seek. Because there can be no dispute that plaintiffs’

alleged loss or damage was caused by or resulted from the Coronavirus and that this virus is

“deadly,” as plaintiffs assert in their complaints (LH Dining Compl. ¶ 23; NewChops Compl.

¶ 23), Admiral filed motions for judgment on the pleadings in both cases. 2 Importantly, no

discovery is necessary to decide the purely legal issues raised by Admiral’s motions. As a result,

there is little to gain, and much to lose, by putting these two cases into a nationwide MDL for

purposes of discovery that not only will be individualized and unique as to each of the 135 or so

centralized actions, but may be wholly unnecessary with respect to the two Admiral suits.


II.    THE ACTIONS INVOLVE PREDOMINANTLY LEGAL ISSUES

       This Panel has refused, time and again, to consolidate cases into an MDL when questions

of law, rather than questions of fact, predominate. 3 See In re Teamster Car Hauler Products



       2
          See Motions for Judgment on the Pleadings filed in LH Dining (ECF #18) and
NewChops Restaurant (ECF #17). Admiral has raised several other issues in its motions in
addition to the Virus Exclusion, including that the requirements to invoke the business
interruption and civil authority provisions of the policies have not otherwise been satisfied.
       3
         See, e.g. In re Cleartalk-ZTE Arbitration Litig., 24 F. Supp. 3d 1373, 1375 (J.P.M.L.
2014) (denying centralization on grounds that “the resolution of purely a legal issue or issues is
generally insufficient to warrant centralization”); In re Real Estate Transfer Tax Litig., 895 F.
Supp. 2d 1350, 1351 (J.P.M.L. 2012) (denying centralization where case involved primarily a
legal question); In re Am. Home Prods. Corp. “Released Value” Claims Litig., 448 F. Supp. 276,
278 (J.P.M.L. 1978) (“[S]ince these actions involve a common question of law and share few, if
any, questions of fact, transfer under Section 1407 is inappropriate.”); In re EPA Pesticide
Listing Confidentiality Litig., 434 F. Supp. 1235, 1236 (J.P.M.L. 1977) (actions sharing common
legal question of statutory interpretation insufficient to warrant Section 1407 transfer); In re U.S.
Navy Variable Reenlistment Bonus Litig., 407 F. Supp. 1405, 1407 (J.P.M.L. 1976)
                                                 3
            Case MDL No. 2942 Document 426 Filed 06/05/20 Page 4 of 9



Liability Lit., 856 F.Supp.2d 1343 (2012) (“Section 1407 does not, as a general rule, empower

the Panel to transfer cases involving only common legal issues”). This is particularly true of

insurance coverage cases, where “the key issue is . . . legal rather than factual, and, the need for

extensive overlapping discovery appears unlikely.” See In re Aegon USA, Inc. Supp. Cancel Ins.

Litig., 571 F. Supp. 2d 1369, 1371 (J.P.M.L. 2008). As the Panel noted in rejecting

centralization in In re Chinese-Manufactured Drywall Products Liab. Litig., MDL No. 2047

(J.P.M.L. June 15, 2010):


               Section 1407 does not, as a general rule, empower the Panel to
               transfer cases solely due to the similarity of legal issues. Each of
               the insurance coverage questions in these cases is likely to be
               decided by an application of the complaint to the policy language
               under the applicable state law. Significantly, the insurance
               companies that might benefit the most from the efficiencies of
               centralization all oppose these motions. The similarity of legal
               issues alone is not enough to justify transfer in these
               circumstances.

Id. at 2.

        The Panel has recognized that MDL transfer is even more unsuitable when, as here, the

actions not only involve predominantly legal issues, but the legal issues are not even common

and are subject to different governing state law at that. See In re HealthExtras Ins. Mktg. &

Sales Practice Litig., 24 F. Supp. 3d 1376, 1376-1377 (J.P.M.L. 2014) (denying transfer where

legal issues predominate concerning whether insurance policies were issued in compliance with

various state laws); In re Title Ins. Real Estate Settlement Procedures Act (RESPA) & Antitrust

Litig., 560 F. Supp. 2d 1374, 1375 (J.P.M.L. 2008) (denying centralization of 25 actions


(“[Q]uestions of law rather than common questions of fact are significantly preponderant and,
hence, Section 1407 treatment [is] unwarranted.”); In re Eastern Airlines, Inc. Flight Attendant
Weight Program Litig., 391 F. Supp. 763, 763 (J.P.M.L. 1975) (“[W]here the commonality
between or among actions rests solely on questions of law, transfer under Section 1407 would be
inappropriate.”).

                                                  4
             Case MDL No. 2942 Document 426 Filed 06/05/20 Page 5 of 9



involving antitrust allegations arising out of “different regulatory regimes in the states in which

the actions are pending along with variances in insurance regulation and law in each state”). 4 As

the Panel has ruled in other contexts, questions of law are best left to local federal judges who

are well versed in the law of the state in which they sit, regularly deal with interpretation of

insurance policies under that law and are especially equipped to resolve resulting insurance

contract disputes.

         These important principles are particularly apt with regard to the two cases against

Admiral, which turn on questions of law, not questions of fact. Construction of an insurance

policy, of course, is always a question of law for the court. Gene & Harvey Builders, Inc. v. Pa.

Mfrs.’ Ass’n Ins. Co., 517 A.2d 910, 913 (Pa. 1986).5 There is no apparent dispute as to the

contents of the Admiral policies, including the Virus Exclusion; rather the complaints against

Admiral focus solely on the construction and application of the policies’ plain terms to plaintiffs’

alleged COVID-19 losses. Accordingly, there should be no need for discovery, much less a need

to combine the Admiral cases into a centralized discovery proceeding with more than 130 other

suits.

         Importantly, Admiral is not the only insurer that has filed dispositive motions on

questions of law relating to COVID-19 business interruption losses. As of this writing, insurers

have filed approximately 20 motions seeking dismissal of or judgment in COVID-19 business

interruption suits in federal court including some that are the subject of transfer to the putative



         4
         See also In re Honey Prod. Mktg. & Sales Practices Litig., 883 F. Supp. 2d 1333, 1333
(J.P.M.L. 2012) (transfer denied where action involves different defendants, marketing different
products and “different state regulations subject to different legal challenges by the defendants”).
         5
          See also Waller v. Truck Ins. Exch., 900 P.2d 619, 627 (Cal. 1995); Jones v. Utica Mut.
Ins. Co., 463 So. 2d 1153, 1157 (Fla. 1985); Outboard Marine Corp. v. Liberty Mut. Ins. Co.,
607 N.E.2d 1204, 1212 (Ill. 1992).

                                                  5
            Case MDL No. 2942 Document 426 Filed 06/05/20 Page 6 of 9



MDL.6 Each motion seeks enforcement of policy provisions, under a variety of different forms,

that are governed by state law in one of at least 10 different states. These filings reflect not only

the legal nature of the issues, but the myriad of policies and state laws, each with its own unique

provisions and dictates, that are at stake. Just as importantly, the breadth of this motions practice

demonstrates that, notwithstanding predictions of judicial bedlam without an MDL, the COVID-

19 cases are proceeding through the federal court system in an orderly fashion.


III.   CONSOLIDATION WOULD BE NEITHER EFFICIENT NOT CONVENIENT

       Apart from the legal nature of the questions posed by COVID-19 policy litigation,

considerations of efficiency, convenience and just adjudication, the prerequisites to Rule 1407

transfer, require rejection of the transfer order sought here. The predicate for this conclusion is

amply set forth in the oppositions submitted by Westchester and Big Onion and will not be

repeated here. Admiral highlights only a few points.

       First, even if some discovery proves necessary in these cases, that discovery would be

highly individualized to each specific insurer, plaintiff, policy and state and lacks any of the

factual commonality that typically characterizes MDL transfers. In In re Fla. P.H. & United

States V.I. 2016 and 2017 Hurricane Seasons Flood Claims Litig., 325 F. Supp. 3d 1367

(J.P.M.L. 2018), the Panel denied section 1407 transfer for approximately 60 actions seeking

insurance coverage as a result of several hurricanes. Noting a “superficial factual commonality”

at best, the Panel had no trouble concluding that:

               Each case necessarily involves a different property, different
               insureds, different witnesses, different proofs of loss, and different
               damages. The very nature of the cases ensures that unique issues

       6
          A list of dispositive motions filed as of this writing in federal COVID-19 business
interruption suits is attached as Exhibit 1. As this litigation is in its infancy, more such motions
will undoubtedly be filed.

                                                  6
            Case MDL No. 2942 Document 426 Filed 06/05/20 Page 7 of 9



                concerning each plaintiff’s loss claim investigation, and claim
                handling will predominate, and will overwhelm any efficiencies
                that centralization might bring.

        There is no question that the COVID-19 cases similarly will involve a wide variety of

important differences – varying types of plaintiffs (ranging from dental offices to bridal shops to

restaurants); dissimilarities in causes of actions and theories of liability; different and often

contradictory state and local civil authority orders; significant variations in policy wording; and

different witnesses, at a minimum. Discovery directed to one insurer or plaintiff will neither

obviate nor simplify discovery directed to another. These material differences simply do not

lend themselves to the type of coordinated discovery envisioned by Section 1407. See In re

Mortgage Lender Force-Placed Ins. Litig., 895 F. Supp. 2d 1352, 1353 (J.P.M.L. 2012) (denying

centralization where “individualized discovery and legal issues are likely to be numerous and

substantial”); In re Credit Card Payment Prot. Plan Mktg & Sales Practices Litig., 753 F. Supp.

2d 1375, 1375 (J.P.M.L. 2010) (denying centralization where cases involve different defendants,

different products, marketing, agreements and claim administration as not sufficiently uniform).

        Second, the Panel has exhibited a well-founded reluctance to centralize actions where

“most, if not all, defendants are named in only a minority of actions” and “several were sued in

just a handful.” In re Proton-Pump Inhibitor Prods. Liab. Litig., 273 F. Supp. 3d 1360, 1362

(J.P.M.L. 2017). That is certainly the case here where the overwhelming majority of defendants,

including Admiral (80% or more), are sued in only one or two suits. 7 Transfer under these


        7
          Centralization would also undercut the Panel’s hesitancy to establish MDLs with
multiple defendants in competitive industries. See In re CP4 Fuel Pump Mktg, Sales Practices
& Prods. Liab. Litig., 412 F. Supp. 3d 1365, 1367 (J.P.M.L. 2019) (noting hesitance to centralize
litigation against competing parties as it would “complicate case management due to the need to
protect trade secrets and confidential information”).



                                                   7
            Case MDL No. 2942 Document 426 Filed 06/05/20 Page 8 of 9



circumstances will be especially burdensome to Admiral and other insurers, with no offsetting

benefits. See In re The Great West Cas. Co. Ins. Litig., 176 F. Supp. 3d 1371, 1372 (J.P.M.L.

2016) (denying consolidation of insurance disputes where the “basic commonalities among the

cases are far outweighed by the unique facts and legal issues presented by each case”).

       Lastly, it bears repeating that a national, industry-wide insurance coverage MDL of this

nature has never been ordered, and for good reason. The federal courts have shown a nimble

ability to manage complex insurance coverage litigation spawned by catastrophes of epic

proportions (9/11 terrorist attacks, Katrina and other hurricanes, Superstorm Sandy), without

MDLs or compromising the courts’ efficiency or effectiveness. Although it might be tempting to

order centralization based upon the sheer number of COVID-19 business interruption cases, for

all the reasons set forth in this and other oppositions, Admiral respectfully submits that such a

decision would be improvident and would impair rather than enhance the speedy and just

resolution of claims, which are best adjudicated in the courts where they were filed. This

undoubtedly is why several plaintiffs’ groups, in addition to all of the insurer defendants, oppose

centralization.


IV.    CONCLUSION

       For the foregoing reasons, the Panel should deny the pending motions to transfer

COVID-19 insurance coverage actions into an MDL for consolidated pretrial proceedings.




                                                 8
          Case MDL No. 2942 Document 426 Filed 06/05/20 Page 9 of 9




Dated: June 5, 2020                   Respectfully submitted,

                                      /s/ Antonia B. Ianniello
                                      _____________________________________
                                      Antonia B. Ianniello
                                      John F. O’Connor
                                      STEPTOE & JOHNSON LLP
                                      1330 Connecticut Avenue, N.W.
                                      Washington, D.C. 20036
                                      (202) 429-3000 – telephone
                                      (202) 429-3902 – facsimile
                                      aianniello@steptoe.com
                                      joconnor@steptoe.com

                                      Attorneys for Admiral Indemnity Company




                                      9
